The state of Connecticut’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 746, is granted, limited to the following issues:
“1. Did the Appellate Court correctly rule that the state may not satisfy its burden of proving the defendant is not drug-dependent by destroying the credibility of defense witnesses, even though drug dependency is not an element of General Statutes § 21a-278 (b)?
“2. Was the Appellate Court correct in not considering facts elicited by the state during cross-examination when it determined there was insufficient evidence of non-drug-dependency?
“3. Did the Appellate Court correctly conclude that the trial court’s instructions were erroneous because *812it instructed the jury to determine whether the defendant’s evidence of drug dependency was credible?”
RitaM. Shair, deputy assistant state’s attorney, in support of the petition.
Susan Brown, assistant public defender, in opposition.
Decided February 21, 1991